Citation Nr: 1756840	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left knee tricompartmental degenerative arthritis, contracture of the left knee joint, status post arthroscopic partial medial meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1982 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the RO in Roanoke, Virginia, which denied service connection for a left knee disability.  

In May 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

Social Security Administration Records

During the May 2017 Board hearing, the Veteran testified to receiving Social Security Disability Insurance benefits since 2015 for the left knee disability; however, records from the Social Security Administration (SSA) regarding the Veteran's claim for Disability Insurance benefits have not been requested.  As such, remand is necessary in order to obtain all SSA records.



VA Examination & Medical Opinion

The Veteran is currently diagnosed with left knee tricompartmental degenerative arthritis, contracture of the left knee joint, status post arthroscopic partial medial meniscectomy (left knee disability).  See May 2013 private treatment record; June 2013 private treatment record.  The record reflects the Veteran sustained five post-service work-related left knee injuries in April 1992 (diagnosed as a muscle strain), April 1998 (diagnosed as a left knee sprain), September 2001 (diagnosed as contusion to the left foot and left knee), July 2007 (diagnosed as a left knee strain), and August 2012 (diagnosed as left knee medial meniscus tear).

During the May 2017 Board hearing, the Veteran testified that he initially sustained an injury to the left knee during military service while stationed in Germany in 1985.  The Veteran testified to twisting the left knee when he slipped on ice while exiting from the driver's side of a military truck.  The Veteran further testified that a site medic examined the left knee immediately after the fall and diagnosed a left knee sprain.  The Veteran testified to seeking further treatment when he returned to Nuremburg and was again diagnosed with a left knee sprain and instructed to ice and elevate the left knee and to take pain medication if needed.  The Veteran testified to experiencing symptoms of occasional pain and swelling in the left knee ever since the in-service fall in 1985, and that the in-service injury either contributed to or caused the work-related left knee injuries.

The record also contains a lay statement from A.T. received in December 2013, wherein A.T. states he was riding in the passenger side of the military truck and witnessed the Veteran fall and injure the left knee.  Another lay statement from G.T. was received in June 2017, wherein G.T. recalls sending the Veteran to sick call for the left knee injury that the Veteran conveyed was from falling off a truck, and that the following morning the Veteran told G.T. of being diagnosed with a knee sprain.  A lay statement from the Veteran's former spouse, T.H. was received in May 2017, wherein she writes that she remembers noticing the Veteran's left knee appeared swollen when he returned home from the field around 1985, and the Veteran told her that he had sustained a slight knee sprain from slipping while getting off a truck.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a VA examination with opinion addressing the etiology of the Veteran's left knee disability.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from September 2017.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from September 2017. 

2.	Contact the Social Security Administration and request the Veteran's complete SSA records, including all administrative decisions on his application(s) for SSA disability benefits, all evidence cited by such administrative decisions, and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be associated with the claims file.
3.	Schedule the appropriate VA examination in order to assess the Veteran's left knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current left knee disability had its onset during active service or is otherwise etiologically related to service, including as a result of a left knee sprain sustained during service?

In providing reasons for this opinion, the VA examiner should assume that the Veteran sustained a left knee sprain during service.  The examiner should also assume that the Veteran had five post-service work-related left knee injuries, and discuss the significance of these. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.	Thereafter, readjudicate the issue of service connection for left knee disability.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






